RE: DELEGATION OF CERTAIN DUTIES TO THE BUDGET DIRECTOR BY THE GOVERNOR
PURSUANT TO OUR TELEPHONE CONVERSATIONS AND YOUR INQUIRY AS TO THE DELEGATION OF CERTAIN DUTIES BY THE GOVERNOR TO MR. JACK WHITE, BUDGET DIRECTOR, I HAVE PREPARED THE FOLLOWING GENERAL DISCUSSION REGARDING THE SAME. YOUR INQUIRY STEMS FROM THE DELEGATION OF DUTIES BY THE GOVERNOR TO MR. WHITE REGARDING THE ALLOCATION AND DISTRIBUTION OF "OIL OVERCHARGE" FUNDS, WHICH FUNDS ARE UNDER THE DIRECTION OF THE GOVERNOR. AS WE DISCUSSED IT IS MY OPINION THAT THE GOVERNOR CAN DELEGATE DUTIES INCLUDING BUT NOT LIMITED TO REVIEW OF APPLICATION AND DATA REGARDING ENTITIES TO RECEIVE THE FUNDS AND RECOMMENDATIONS REGARDING DISTRIBUTION OF SAID FUNDS. THE ONE DUTY THAT CANNOT BE DELEGATED HOWEVER IS THE EXECUTION OF THE EXECUTIVE ORDER BY THE GOVERNOR ORDERING THE DISBURSEMENT OF THE FUNDS.
IN COMPLYING WITH YOUR REQUEST I HAVE ATTEMPTED TO FIND STATUTORY AUTHORITY REGARDING THE DELEGATION OF THESE TYPES OF DUTIES. THE FOLLOWING IS A BRIEF LIST OF SOME OF THAT AUTHORITY.
THE OKLA. CONST. ARTICLE VI, SECTION 1 — ARTICLE IV, SECTION 4 SET OUT SOME OF THE GOVERNOR'S DUTIES. SECTION 2 STATES "THE SUPREME EXECUTIVE POWER SHALL BE VESTED IN A CHIEF MAGISTRATE, WHO SHALL BE STYLED "THE GOVERNOR OF THE STATE OF OKLAHOMA. N SECTION 8 STATES IN PART "THE GOVERNOR SHALL CAUSE THE LAWS OF THE STATE TO BE FAITHFULLY EXECUTED, AND SHALL CONDUCT IN PERSON OR IN SUCH MANNER AS MAY BE PRESCRIBED BY LAW, ALL INTERCOURSE AND BUSINESS OF THE STATE WITH OTHER STATES AND WITH THE UNITED STATES. . .".
TITLE 62 Ohio St. 41.2/62 Ohio St. 41.3 AND 62 Ohio St. 41.4 PERTAIN TO THE DIRECTOR OF STATE FINANCE/BUDGET DIRECTOR. SECTION 62 Ohio St. 41.2 STATES IN PART THE GOVERNOR SHALL APPOINT A DIRECTOR OF STATE FINANCE ". . . WHO SHALL HOLD OF F ICE AT THE PLEASURE OF THE GOVERNOR. . .". SECTION 41.3 CREATES THE OFFICE OF STATE FINANCE AS PART OF THE EXECUTIVE DEPARTMENT AND CERTAIN DIVISIONS WITHIN SAID OFFICE WHICH SHALL BE UNDER THE ADMINISTRATION AND CONTROL OF THE DIRECTOR OF STATE FINANCE. 62 Ohio St. 41.4 SETS OUT THE GENERAL POWERS AND DUTIES OF THE DIRECTOR OF STATE FINANCE. THAT SECTION STATES IN PART:
  "THE DIRECTOR OF STATE FINANCE SHALL HAVE THE POWER, AND IT SHALL BE HIS DUTY UNDER THE DIRECTION OF THE GOVERNOR; 1) TO PREPARE THE BUDGET DOCUMENT AND ASSIST IN THE DRAFTING OF LEGISLATION TO MAKE IT EFFECTIVE, 2) TO MAKE FIELDS SURVEYS AND STUDIES OF GOVERNMENTAL AGENCIES, LOOKING TOWARD ECONOMY AND GREATER EFFICIENCY, 3) TO MAKE ALLOTMENTS TO CONTROL EXPENDITURES, 4) TO AUTHORIZE TRANSFERS OF APPROPRIATIONS AUTHORIZED BY LAW, 5) TO STUDY ACCOUNTING AND OTHER REPORTS RENDERED BY THE CENTRAL ACCOUNTING OFFICE AND DEPARTMENTAL SERVICES, AND 6) TO AID THE GOVERNOR IN THE ECONOMICAL MANAGEMENT OF STATE AFFAIRS. . . ."
IN ADDITION TO THE SPECIFIC POWERS AND DUTIES SET OUT IN THE ABOVE-REFERENCED STATUTES, THE OKLAHOMA SUPREME COURT IN THE CASE OF MARLEY V. CANNON, 618 P.2D 401 (OKL. 1980), STATED AS FOLLOWS:
  "WE RECOGNIZED THAT GENERALLY, AN OFFICER OR AGENCY HAS, BY IMPLICATION AND IN ADDITION TO THE POWERS EXPRESSLY GIVEN BY STATUTE, SUCH POWERS AS ARE NECESSARY FOR THE DO AND EFFICIENT EXERCISE OF THE POWERS EXPRESSLY GRANTED, OR SUCH AS MAYBE FAIRLY IMPLIED FROM THE STATUTE GRANTING THE EXPRESSED POWERS."
THEREFORE, BASED ON THE ABOVE EXPRESSED AND IMPLIED DUTIES IT CAN BE REASONABLY CONCLUDED THAT THE GOVERNOR MAY DELEGATE SUCH DUTIES TO THE BUDGET DIRECTOR REGARDING THE ALLOCATION OF THE NOIL OVERCHARGE FUNDS" SO AS TO ENABLE THE BUDGET DIRECTOR TO REVIEW INFORMATION AND MAKE RECOMMENDATIONS ON THE ULTIMATE DISBURSEMENT OF THOSE FUNDS. AS PREVIOUSLY STATED, THE GOVERNOR CANNOT DELEGATE AUTHORITY TO EXECUTE THE EXECUTIVE ORDERS DISBURSING SAID FUNDS. SINCE YOUR INQUIRY WAS OF A GENERAL NATURE AND SINCE WE DID NOT DISCUSS ANY OF THE SPECIFIC DUTIES WHICH THE GOVERNOR HAS DELEGATED TO MR. WHITE, THE ABOVE DISCUSSION DOES NOT INCLUDE ANY SPECIFICS REGARDING THOSE DUTIES.
(DAN M. PETERS)